DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This office action is in response to U.S. Patent Application No.: 17/676,872 filed on 2/22/2022  with effective filing date 4/8/2014. Claims 1-14 are pending.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
5.	Claim(s) 1-4, 11-12 & 17 are rejected under 35 U.S.C. 103 as being unpatentable over Rivera US 2012/0062735 A1 in view of Heinrich et al. US 2016/0310067 A1. 

Per claims 1 & 17, Rivera discloses a video monitoring system, comprising: a camera head, comprising an infrared illumination source and an image sensor and is configured to transmit streaming video signals generated by the image sensor (para: 26, e.g. from operation 610, the process continues to operation 615, where video feed is activated such that video data is transmitted wirelessly via the camera device 201 to the monitoring device 300, and a video image is displayed via the display device 305 at the monitoring device 300, thereby allowing the user to view the baby within the crib 100); a mount, which is configured to hold the camera head in a fixed location and orientation above a bed such that the image sensor captures images from a bird's eye view of a child in the bed (para: 15 & fig. 1, e.g. the crib monitoring device 200 includes at least one camera device 201 connected to a crib post 101 of the plurality of crib posts 101 and configured to capture an image (e.g., a still and/or video image) of an interior of the crib 100); 
Rivera fails to explicitly disclose a processor, which is configured to receive and analyze the video signals so as to extract and provide information to a client device with regard to a behavior of the child.
Heinrich et al. however in the same field of endeavor teaches a processor, which is configured to receive and analyze the video signals so as to extract and provide information to a client device with regard to a behavior of the child (para: 25, & 33, e.g. The object of the baby monitoring system 10 is to monitor a child in a bed 1 and to provide information on the sleep behaviour of the child. The motion sensor 11 is arranged for detecting a sequence of images of the baby in the bed 1; the motion estimator 21 uses the images detected by the motion sensor 11 to calculate a motion amplitude from two subsequent images and classifies the motion amplitudes/movements as small amplitude motions; large motion gives a parent insight in the sleeping behaviour of their child; movement of the chest, i.e. breathing, is classified as a small amplitude motion).
Therefore, in view of disclosures by Heinrich et al., it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to combine Rivera, and Heinrich et al. in order to provide parents of insight about sleeping behavior of child.  
Ensures real-time display of information inferred by processor state of subject. 
Per claims 2 & 18, Heinrich et al. further teaches the system according to claim 1, wherein the processor is configured to extract and provide the information with regard to sleep behavior of the child (para: 25, & 33, e.g. The object of the baby monitoring system 10 is to monitor a child in a bed 1 and to provide information on the sleep behaviour of the child. The motion sensor 11 is arranged for detecting a sequence of images of the baby in the bed 1; the motion estimator 21 uses the images detected by the motion sensor 11 to calculate a motion amplitude from two subsequent images and classifies the motion amplitudes/movements as small amplitude motions; large motion gives a parent insight in the sleeping behaviour of their child; movement of the chest, i.e. breathing, is classified as a small amplitude motion).
Per claims 3 & 19, Heinrich et al. further teaches the system according to claim 1, wherein the processor is configured to extract and provide the information with regard to development milestones of the child (para: 25, & 33, e.g. The object of the baby monitoring system 10 is to monitor a child in a bed 1 and to provide information on the sleep behaviour of the child. The motion sensor 11 is arranged for detecting a sequence of images of the baby in the bed 1; the motion estimator 21 uses the images detected by the motion sensor 11 to calculate a motion amplitude from two subsequent images and classifies the motion amplitudes/movements as small amplitude motions; large motion gives a parent insight in the sleeping behaviour of their child; movement of the chest, i.e. breathing, is classified as a small amplitude motion).

Per claims 4 & 20, Rivera discloses the system according to claim 1, wherein the mount is configured so that the image sensor captures images of the bed and an intervention region adjacent to the bed (para: 18 & fig. 2-4, e.g. the camera device 201 may be any type of camera device such as a digital video camera, capable of capturing still and video images).
Per claim 11, Heinrich et al. further teaches the system according to claim 1, wherein the camera head is configured to transmit the streaming video signals over a local network in data packets that are addressed so that the video signals are forwarded both locally to the client device on the local network and via a public network to a remote server, from which video images are available remotely to the client device (para: 25, & 33, e.g. The object of the baby monitoring system 10 is to monitor a child in a bed 1 and to provide information on the sleep behaviour of the child. The motion sensor 11 is arranged for detecting a sequence of images of the baby in the bed 1; the motion estimator 21 uses the images detected by the motion sensor 11 to calculate a motion amplitude from two subsequent images and classifies the motion amplitudes/movements as small amplitude motions; large motion gives a parent insight in the sleeping behaviour of their child; movement of the chest, i.e. breathing, is classified as a small amplitude motion)
Per claim 12, Heinrich et al. further teaches the system according to claim 1, wherein the camera head is configured to transmit the streaming video signals over a network to a server, which comprises the processor, and the server is configured to analyze the video signals so as to extract and provide the information regarding the behavior of the child (para: 25, & 33, e.g. The object of the baby monitoring system 10 is to monitor a child in a bed 1 and to provide information on the sleep behaviour of the child. The motion sensor 11 is arranged for detecting a sequence of images of the baby in the bed 1; the motion estimator 21 uses the images detected by the motion sensor 11 to calculate a motion amplitude from two subsequent images and classifies the motion amplitudes/movements as small amplitude motions; large motion gives a parent insight in the sleeping behaviour of their child; movement of the chest, i.e. breathing, is classified as a small amplitude motion).

6.	Claim(s) 5-8 & 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Rivera US 2012/0062735 A1 in view of Heinrich et al. US 2016/0310067 A1 and Lewis et al. US 2013/0342691  A1.
Per claim 5, Rivera in view of Heinrich fails to teach the limitation of claim 5. 
Lewis et al. however teaches the system according to claim 1, wherein the mount is selected from a set of mounts including a base having multiple legs for floor mounting and a flat base for at least one of shelf mounting and wall mounting, and the camera head is configured to be attached to and detached from any of the mounts in the set (para: 30 & 163).
Therefore, in view of disclosures by Lewis et al., it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to combine Rivera, Heinrich et al. & Lewis et al. to incorporate the concept of mounts for the camera as taught by Lewis et al. in the method for monitoring of Rivera in order to provide warnings to multiple caregivers and user-viewable images of the scene. 
Per claim 6, Lewis et al. further teaches the system according to claim 5, wherein the camera head comprises a receptacle configured to accept a plug on the mount, and wherein the plug on each of the mounts has a distinguishing feature that fits into the receptacle and enables the camera head to identify the mount to which the camera head is attached (para: 163-164)
Per claim 7, Lewis et al. further teaches the system according to claim 1, wherein the mount comprises a tripod base comprising three legs, wherein one of the legs is rotatable or removable in order to transform the mount from a freestanding configuration to a wall-supported configuration  (para: 163-164)
Per claim 8, Lewis et al. further teaches the system according to claim 1, wherein the mount is configured to stand between the crib and a wall adjacent to the crib and comprises at least one overmolded set screw, which is configured both to enable rotation and locking of the mount and to serve as a bumper against the wall (para: 163-164).
Per claim 13, Lewis et al. further teaches the apparatus according to claim 1, wherein the processor is configured to analyze the streaming video signals so as to detect and log events associated with the behavior of the child (para: 182-183).
Per claim 14, Lewis et al. further teaches the apparatus according to claim 13, wherein the images include an intervention region adjacent to the bed, and wherein at least some of the events that are detected and logged by the processor are based on analyzing actions of a caregiver in the intervention region (para: 182-183). 
Per claim 15, Heinrich et al. further teaches the apparatus according to claim 13, wherein the processor is configured to output a summary of the logged events to the client device (para: 25, & 33, e.g. The object of the baby monitoring system 10 is to monitor a child in a bed 1 and to provide information on the sleep behaviour of the child. The motion sensor 11 is arranged for detecting a sequence of images of the baby in the bed 1; the motion estimator 21 uses the images detected by the motion sensor 11 to calculate a motion amplitude from two subsequent images and classifies the motion amplitudes/movements as small amplitude motions; large motion gives a parent insight in the sleeping behaviour of their child; movement of the chest, i.e. breathing, is classified as a small amplitude motion).
Per claim 16, Lewis et al. further teaches the apparatus according to claim 15, wherein the processor is configured to present the summary in a graphical form, which indicates states of behavior of the child and respective periods of time during which the states occurred (206-208)

7.	Claim(s) 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Rivera US 2012/0062735 A1 in view of Heinrich et al. US 2016/0310067 A1 and Lee US 2013/0342693 A1.
Per claim 9, it is noted that Rivera in view of Heinrich et al. fails to explicitly teach limitations of claim 9.
 Lee however teaches the system according to claim 1, wherein the infrared illumination source directs infrared illumination toward the crib from a lower side of the camera head (para: 25, e.g. a transmitter unit is used to capture motion, and periodically makes use of an infrared light source to provide adequate imaging). 
Therefore, in view of disclosures by Lee, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to combine Rivera, Heinrich et al. and Lee to incorporate the concept of infrared illumination source as taught by Lee in the method for monitoring of Rivera in order to clearly monitor babies inside the crib. 
Per claim 10, Lee further teaches the system according to claim 9, wherein the camera head comprises a night light, which is configured to emit visible illumination from an upper side of the camera head (para: 25)
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Lewis et al. US 9,843,743, e.g. the system has an infrared imaging module (100) e.g. infrared camera, including a focal plane array (FPA) for capturing a set of thermal images of a scene e.g. moving scene, within a field of view (FOV) of the imaging module.
	Holman, US 7,827,631 B2 e.g. "smart crib" has a frame movably supported by posts, a mattress supported on the frame, the frame being movable between a raised position and a lowered position, a protective enclosure surrounding the frame and mattress, having at least one portion movable between a raised and a lowered position. 
	Yari US 9,68,465 B1, e.g. a system for managing a plurality of child profiles is provided that allows parents of children to capture a child's life events in media files, which are automatically imported into a life album for each child.

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRFAN HABIB whose telephone number is (571)270-7325. The examiner can normally be reached Mon-Th 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on 5712722988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Irfan Habib/Examiner, Art Unit 2485